Citation Nr: 1809358	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2017.  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's low back disorder is due to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that service connection is warranted for his low back disorder.  He asserts that he injured his back during service after a fuel tank fell on him and that he continued to have pain until 1980, when he was treated for an exacerbation diagnosed as a bulged disc, which ultimately required surgical treatment.  


Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record documents medical evidence of a current diagnosis, notably degenerative disc disease.  It also documents treatment for the low back during service, in May 1953 and June 1954, and includes the Veteran's competent history of low back pain since the initial injury in May 1953.  This history is not inconsistent with the record; notably, the record lacks a February 1955 discharge Report of Medical History and the April 1980 private surgical report is ambiguous as to the existence of previous non-radicular back symptoms.  The record does include a negative opinion from a February 2011 VA examiner.  The examiner did not consider the Veteran's history of continuous symptoms since 1953, however, and resolving all doubt, the Board finds the evidence in equipoise as to whether the Veteran's current low back disability is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted for a low back disorder.  38 U.S.C. §5107(b).


ORDER

Service connection for a low back disorder is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


